DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Response to Amendment

2. 	Applicant's AMENDMENT TO THE CLAIMS filed December 14, 2021 is respectfully acknowledged. The previous 35 U.S.C. 112 rejection is hereby withdrawn. Claims 1-20 are pending for examination. 

Response to Arguments
3. 	Applicant's arguments filed December 14, 2021 regarding the 35 U.S.C. 112(f) claim interpretation have been fully considered but are not persuasive. Applicant submits that a person of ordinary skill, particularly in light of the specification, would understand the claimed limitation “adjustment validation logic” to have a sufficiently definite meaning as the name for the structure that performs the function. In response, Examiner acknowledges that Applicant provides a broad and general statement indicating that the term should be interpreted as contain structure per one of ordinary skill in the art.   However, per dictionary definition, Examiner maintains that the term logic has no structural connotation. In light of the specification and per common dictionary definition, the term “logic” is a non-structural term. Per MPEP 2181, Applicant also failed to provide sufficient showing to establish that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 USC 112(f).  Because the specification lacks the detail needed for the particular structure to use even for an ordinary skilled artisan and the claim limitation(s) meets the three-prong analysis, the claim 112(f) interpretation for claims 1-3 is maintained.
	Applicant's arguments filed December 14, 2021 regarding the 35 U.S.C. 103 rejection of claim 1 have been fully considered but are not persuasive. Particularly, Applicant states that Johnson et al. in view of Braungardt et al. and Russell et al. does not disclose “a remote computing system spatially separated from a field at which a mobile agricultural machine is currently being operated

display generator logic configured to control a display device, spatially separated from the field,
to display a settings control display indicative of the machine settings data from the mobile agricultural machine, with a user actuatable adjustment actuator: an adjustment actuator interaction detector configured to detect user actuation, by a user different than the operator, of the adjustment actuator indicating a user adjustment to the machine settings and to generate an adjustment signal
indicative of the user adjustment: and an adjustment request generator configured to generate an
adjustment request indicating the user adjustment to the machine settings, and to control the
communication system to send the adjustment request to the mobile agricultural machine to adjust
the machine settings while the mobile agricultural machine is being operated at the held by the
operator in the cab of the agricultural machine” as recited in independent claim 1. Applicant further states that one reason is that the Office Action’s interpretation of Russell is respectfully submitted as erroneous. In response, Examiner notes that Applicant acknowledges that Russell specifically states that “Apparatuses embodying the invention may be configured for on-board driver-operation and/or remote driver-operation” [0028]. Examiner notes that Applicant interprets that Russell et al. teaches that the operator (driver”) can be inside or outside of the cab of the cab. However, Examiner’s position is that Russell et al. teaches on-board and remote operation of machines as well as separate on-board or remote operation, and that it is understood in the art that on-board and remote operation of machines involve a user on-board the machine and at least a user remote from the machine. Therefore, Examiner maintains that Johnson et al. in view of Braungardt et al. and Russell et al. overcome claim 1.
Applicant's arguments filed December 14, 2021 regarding the 35 U.S.C. 103 rejection of claim 11 and have been fully considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as
a means or step for performing a specified function without the recital of structure, material, or acts
in support thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

5. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a Claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "display generator logic" in claims 1-3, 5-10, and “adjustment validation logic" in claim 2.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. 	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,853,384 B2) in view of Braunhardt et al. (US 2003/0161906 A1) and Russell et al. (US 2015/0052786 A1). 

	Regarding claim 1, Johnson et al. discloses a computing system architecture (i.e. controller 18 — Col. 2, line 10) comprising: 
	a remote computing system, spatially separated from a field at which a mobile agricultural machine is currently being operated, by an operator in a cab of the agricultural machine (i.e. the controller continues machine control or machine movements until interrupted or over-ridden by an operator, either remotely via a tele-operated interface, or in the cab of the vehicle in either the assist-mode or auto-dig mode; since Examiner’s BRI of the term “worksite” in light of the specification could represent the immediate location where the agricultural machine is operating, any location remote from the machine overcomes this limitation - Col. 8, lines 11-27), the remote computing system comprising: 
	a communication system configured to communicate with a mobile agricultural/remote harvesting machine to obtain a set of machine settings data indicative of machine settings of controllable subsystems on the mobile agricultural/remote harvesting machine that are being used while the mobile agricultural machine is operating at the field/harvesting crop (i.e. the controller 18 may access or retrieve reference torque level data 30 from the data storage device 28 In response to the receipt of control data or control signals from the user interface 21 and torque data or rimpull data from the torque detector 10 — Col. 4, lines 2-6). 
	Johnson et al. does not disclose:
	a display generator interface control logic configured to control a display device, spatially separated from the field, to display a settings control display indicative of the machine settings data from the mobile agricultural/remote harvesting machine, with the user actuatable adjustment actuator; 	adjustment actuator detection configured to detect user actuation of the adjustment actuator indicating a user adjustment to the machine settings and to generate an adjustment signal indicative of the user adjustment while the mobile agricultural/remote harvesting machine is harvesting crop; and 
	an adjustment request generator configured to generate an adjustment request indicating the user adjustment to the machine settings, and to control the communication system to send the adjustment request to the mobile agricultural/remote harvesting machine while the mobile agricultural/remote harvesting machine is operating at the worksite/harvesting crop.
	However, Braunhart et al. discloses:
	display generator logic configured to control a display device, spatially separated from the field, to display a settings control display indicative of the machine settings data from the mobile agricultural/remote harvesting machine (i.e. device 42 with a display arrangement 50 used as output arrangement, wherein the device 42 can be fastened in the operator's cab 34 to a corresponding docking station and used for the input and display of operating parameters of the combine 10) [0023, 0024], with the user actuatable adjustment actuator (i.e. on-board computer 44 is used for the adjustment of the various actuators of the combine 10) [0018]; 
	an adjustment actuator interaction detector configured to detect user actuation of the adjustment actuator indicating a user adjustment to the machine settings and to generate an adjustment signal indicative of the user adjustment while the mobile agricultural/remote harvesting machine is harvesting crop (i.e. display arrangement 50 displays the measurement values of sensors that are associated with the operating elements; portable device 42 of Braunhardt is configured to operate the machine remotely, whether the machine is in a normal operating mode harvesting on a field or in a maintenance mode during inspection of the machine's operating elements) [0017, 0025, 0026]; and 
an adjustment request generator configured to generate an adjustment request indicating the user adjustment to the machine settings, and to control the communication system to send the adjustment request to the mobile agricultural/remote harvesting machine while the mobile agricultural/remote harvesting machine is operating at the worksite/harvesting crop (e.g. the portable, removable control device 42 makes possible a change of an operating parameter controlled by the operator and a simultaneous output of the measured values of the sensors 38 and 40 on the display arrangement 50 and an optical and acoustic control of the operating elements by the operator) [0028].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system and device of Johnson et al. to include the features of Braunhardt et al. in order to simplify the diagnosis of the condition of the utility machine for the operator and a possible recognition of defects.
	Paragraph 44 of Johnson et al. teaches that a more experienced operator can remotely control or tele-operate the agricultural machine 250 in the assist-mode. Paragraphs 4, 37, and 65 of Johnson et al. show that interface 21 allows input to the agricultural machine to be made by an operator inside the cab. Gleaning from these teachings, Johnson et al. allows remote assistance in the assist-mode to a novice in-cab operator while said individual is operating/controlling machine 250:

(4) An operator's performance may vary based on an operator's level of skill, experience, fatigue, and attentiveness, among other things. For example, for loaders, or other vehicles for loading or digging material, a novice operator may move or manipulate materials less efficiently than an experienced operator would. Accordingly, there is a need for augmenting or enhancing an operator's performance (particularly a novice operator) by controlling a vehicle for loading or digging material.

(37) The controller 318 of FIG. 4 is similar to the controller 118 of FIG. 2, except the controller 318 further includes a pile detector 17. The controller 318 of FIG. 4 comprises a data processor 12 (e.g., torque calculator), a torque adjustment module 19, and a pile detector 17. In one embodiment, the pile detector 17 or controller 318 uses at least inputted ground speed data and observed torque data (e.g., rimpull) to determine whether the vehicle is interacting with or digging into a pile of material. The observed torque data may fall within a digging torque range when the vehicle is digging into a pile of material. Similarly, the observed ground speed data may fall within a digging speed range (e.g., 0-3 miles per hour) when the vehicle is digging into a pile of material. Further, the pile detector 17 or controller 318 may use user input data (e.g., activation of a switch or control after or while an operator visually observed or observes a pile of material), observed ground speed data, and observed torque data to determine whether the vehicle is interacting with or digging into a pile. The pile detector 17 generally detects a pile of material based on user input, the operational status (e.g., inputted ground speed and/or observed torque data) of the vehicle, or both.

(44) Step $199, a user interface 21 supports an operator's entry, selection, enablement, activation, or input of an auto- dig mode, an assist-mode, or an automated machine movement mode. In an assist-mode, the controller (e.g., 18, 118, 218 or 318) allows an operator to make refinements, adjustments or corrections to automated digging or other operations, or to automate some portion of a digging task or cycle. In either the assist-mode or auto-dig mode, the controller (e.g., 18, 118, 218 or 318) continues machine control or machine movements until interrupted or over-ridden by an operator, either remotely via a tele-operated interface, or in the cab of the vehicle. The automated machine movement mode relates to automated or autonomous movement of the bucket, the boom, or both.

(65) Step S206 may be executed in accordance with an auto-dig mode, an assist-mode, or an automated machine movement mode that is selected, inputted or otherwise directed by an operator via a user interface 21. An assist-mode allows an operator to make refinements, adjustments or corrections to automated digging or other operations, whereas an autodig-mode continues until interrupted or over-ridden by an operator, either remotely via a tele-operated interface, or in the cab of the vehicle.
	
	Neither Johnson et al. nor Braundhardt et al. teach operator within the cab of agricultural machine 250, one of ordinary skill in the art could also modify Johnson et al. in view of Braunhardt et al. via Russell et al., since the system of Russell et al. facilitates vehicle operation from the operator in the vehicle and from a different user at another remote location.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system and device of Johnson et al. to include the features of Russell et al. in order to providing remote assistance to an in-cab operator while the operator is controlling the machine.

	Regarding claim 2, Johnson et al. does not disclose the computing system of claim 1 and further comprising:
	adjustment validation logic configured to control the communication system to again obtain
machine settings data after the adjustment request is sent to the mobile agricultural machine, the display generator logic controlling the display device to generate a validation display
indicating whether the machine settings conform to the user adjustment to the machine settings in the adjustment request. 
	However, Braunhardt et al. discloses: adjustment validation logic configured to control the communication system to again obtain machine settings data after the adjustment request is sent to the remote harvesting machine (i.e. In connection with information stored in the on-board computer 44 regarding the immediate target rotational speed of the electric motor 29, during the entire test run a data collection is accumulated step by step, in which the rotational speeds of the electric motor 29 and the air flow velocities are stored in memory) [0027], the interface control logic controlling the display device to generate a validation display indicating whether the machine settings conform to the user adjustment to the machine settings in the adjustment request (i.e. after the end of the test run a comparison of the data collected with data stored in memory is performed. If the data collected corresponds to target values stored in memory the display arrangements shows that the test run was performed with a positive result) [0027]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system and device of Johnson et al. to include the features of Braunhardt et al. in order to simplify the diagnosis of the condition of the utility machine for the operator and a possible recognition of defects. 

	Regarding claim 3, Johnson does not disclose the computing system of claim 2 wherein the display generator logic is configured to control the display device to display, on the settings control display, a user actuatable mobile agricultural machine selection actuator.
	However, Braunhardt et al. discloses that an output arrangement displays the recommendation for action directed to the test run of the actuator currently being performed [Claim 9].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system and device of Johnson et al. to include the features of Braunhardt et al. in order to simplify the diagnosis of the condition of the utility machine for the operator and a possible recognition of defects.

	Regarding claim 4, neither Johnson et al. nor Braunhardt et al. nor Russell et al. disclose the computing system of claim 3 and further comprising:
	a machine selector interaction detector configured to detect user actuation, by the user, of the
	machine selection actuator including selection of a set of a plurality of different mobile
	agricultural machines, the adjustment request generator being configured to control the 	communication system to send the adjustment request to the selected plurality of different 	mobile agricultural machines.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include a machine selector interaction detector configured to detect user actuation, by the user, of the machine selection actuator including selection of a set of a plurality of different mobile agricultural machines, the adjustment request generator being configured to control the communication system to send the adjustment request to the selected plurality of different mobile agricultural machines, since the device of Johnson et al. facilitates remote control to sense activation of the machines, and since such a modification is deemed to include adding harvest machines, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQS8.

	Regarding claim 5, neither Johnson et al. nor Braunhardt et al. nor Russell et al. disclose the computing system of claim 4 wherein the adjustment validation logic is configured to control the communication system to obtain the machine settings, corresponding to each of the selected plurality of different mobile agricultural machines, after the adjustment request is sent to the selected plurality of different mobile agricultural machines, the display generator logic controlling the display device to generate a validation display indicating whether the machine settings, on each of the selected plurality of different mobile agricultural machines, conforms to the user adjustment to the machine setting in the adjustment request.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include wherein the adjustment validation logic is configured to control the communication system to obtain the machine settings, corresponding to each of the selected plurality of different mobile agricultural machines, after the adjustment request is sent to the selected plurality of different mobile agricultural machines, the display generator logic controlling the display device to generate a validation display indicating whether the machine settings, on each of the selected plurality of different mobile agricultural machines, conforms to the user adjustment to the machine setting in the adjustment request, since the device of Johnson et al. facilitates remote control to sense activation of the machines, and since such a modification is deemed to include adding harvest machines, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. BemisCo., 193USPQ 8.

10. 	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,853,384 B2) in view of Braunhardt et al. (US 2003/0161906 A1) and Russell et al. (US 2015/0052786 A1) as applied to claims 1-5 and 20 above, and further in view of Knapp (US 2011/0270495 A1).

	Regarding claim 6, neither Johnson et al. nor Braunhardt et al. nor Russell et al. disclose the computing system wherein the mobile agricultural machine comprises a combine harvester and wherein the controllable subsystems comprise a threshing subsystem that includes a threshing rotor that is rotatable at a variable rotor speed and a set of concaves, wherein the display generator logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
	a rotor speed control element comprising a current rotor speed setting indicator indicating a
	current rotor speed setting on the combine harvesters rotor speed adjustment actuator that is
	actuatable, by the user remote from the harvesting machine currently being operated, to adjust 	the rotor speed setting to an adjusted rotor speed setting in the adjustment request, and an 	adjusted rotor speed setting indicator indicating the adjusted rotor speed setting.
	However, Knapp discloses that a signal received from combine controller 420 via signal path 418 can include information about the current load on the spreader, current speed of portions of the spreader such as rotating elements, or the current orientation of the deflectors within the electronically adjustable spreader 450 that includes a control circuit for interacting with combine controller 420 and making adjustments to the spreader parameters pursuant to the control signals received from the combine controller 420 [0055].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include the features of Knapp such that the residue from the harvester is distributed in a controlled window.

	Regarding claim 7, neither Johnson et al. nor Braunhardt et al. nor Russell et al. nor Knapp disclose the computing system wherein the display generator logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
	a concave clearance control element comprising a current concave clearance setting indicator
	indicating a current concave clearance setting on the combine harvester, a concave clearance
	adjustment actuator that is actuatable, by the user remote from the harvesting machine 	currently being operated, to adjust the concave clearance setting to an adjusted concave 	clearance setting in the adjustment request, and an adjusted concave clearance setting indicator 	indicating the adjusted concave clearance setting.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include a concave clearance control element comprising a current concave clearance setting indicator indicating a current concave clearance setting on the combine harvesters concave clearance adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the concave clearance setting to an adjusted concave clearance setting in the adjustment request, and an adjusted concave clearance setting indicator indicating the adjusted concave clearance setting, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

11. 	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A1) in view of Johnson et al. (US 7,853,384 B2), Russell et al. (US 2015/0052786 A1) and Knapp (US 2011/0270495 A1) as applied to claims 6 and 7 above, and further in view of BOLLIN et al. (US 2015/0046043 A1).

	Regarding claim 8, neither Johnson et al. nor Braunhardt et al. nor Russell et al. nor Knapp disclose the computing system wherein the combine harvester includes a cleaning subsystem that includes a cleaning fan that rotates at a variable fan speed, a sieve that has a controllable sieve opening size and a chaffer that has a controllable chaffer opening size and wherein the display generator logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
	a fan speed control element comprising a current fan speed setting indicator indicating a current
	cleaning fan speed setting on the combine harvester, a fan speed adjustment actuator that is
	actuatable, by the user remote from the harvesting machine currently being operated, to adjust 	the fan speed setting to an adjusted fan speed setting in the adjustment request, and an 	adjusted fan speed setting indicator indicating the adjusted fan speed setting.
	However, BOLLIN et al. discloses that the control actions that the ALU 202 can recommend and make include the rotor speed, the rotor-to-concave clearance, the position of the separator vanes 133, the position of the chaffer 126, the position of the sieve 125, the speed of the fan 128, and the forward speed of the combine harvester 102, and the height of the agricultural harvesting head 104 above the ground. The ALU 202 is coupled to and drives the actuators that regulate these working mechanisms in order to bring about these control actions [0093, 0094].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 9, neither Johnson et al. nor Braunhardt et al. nor Russell et al. nor Knapp disclose the computing system wherein the display generator logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
	a sieve setting control element comprising a current sieve setting indicator indicating a current
	sieve setting on the combine harvester, a sieve setting adjustment actuator that is actuatable,
	by the user remote from the harvesting machine currently being operated, to adjust the sieve 	setting to an adjusted sieve setting in the adjustment request, and an adjusted sieve setting 	indicator indicating the adjusted sieve setting.
	However, BOLLIN et al. discloses that sieve position actuator 146 controls the position of the slats that form the sieve 125. By varying the position of the slats, the speed and quantity of the air that passes through the sieve 125 can be varied. The sieve position sensor 148 senses the position of the slats that form the sieve 125 and generates a signal indicative of the position of the slats of the sieve 125 [0045, 0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 10, neither Johnson et al. nor Braunhardt et al. nor Russell et al. nor Knapp disclose the computing system wherein the display generator logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
a chaffer setting control element comprising a current chaffer setting indicator indicating a
current chaffer setting on the combine harvester, a chaffer setting adjustment actuator that is
actuatable, by the user remote from the harvesting machine currently being operated, to adjust
the chaffer setting to an adjusted chaffer setting in the adjustment request, and an adjusted
chaffer setting indicator indicating the adjusted chaffer setting.
	However, BOLLIN et al. discloses that chaffer position sensor 152 senses the position of the slats that form the chaffer 126 and generates a signal indicative of the slack position of the chaffer 126 [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

12. 	Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2014/0277905 A1) in view of Nakagawa et al. (US 10,095,241 B2) and Peterson et al. (US 8,948,975 B2).

	Regarding claim 11, Anderson et al. discloses a method of controlling a plurality of combine harvesters, (i.e. methods and apparatus are disclosed for managing a fleet of work machines) [Abstract], currently being operated to harvest crop at one or more fields by a plurality of respective operators (i.e. each machine is controlled by its own operator) [0028] comprising:
	controlling a display device to display a settings control display with a plurality of user
actuatable adjustment actuators (i.e. interface 306 containing a display is used for assigning
optimal configurations to the corresponding work sites) based on performance metrics, interpreted as settings [0018], each adjustment actuator corresponding to one of a plurality of different machine settings that are used to control performance of controllable subsystems on the combine harvester machine (i.e. the fleet assigner 316 identifies optimization settings (e.g., settings data stored in the data storage device 304, or input from the user interface 306) for assigning optimal configurations to the corresponding work sites; fleet assigner 316 may map (e.g., present in a table or diagram) the assignment of the machine configurations to the work sites on a display of the user interface 306) [0036]; 
	detecting user actuation, by the user different from the plurality of respective operators and remote from the one or more fields of at least one of the plurality of adjustment actuators (i.e. the user of interface 306 is able to detect the use of the actuators/components through the sensors on the machines [0017]; 
	generating a machine setting adjustment request indicating the user adjustment to the current value of the corresponding machine setting (e.g. task analyzer 322 of FIG. 3 may identify an amount of power or steering capabilities needed to traverse a work path to complete the mission, and analyzer 324 identifies performance multipliers to be applied to the power requirements and/or performance metrics for locations of the work sites 140, 142, 144, and generator 248 may be used to supply power to the machines) [at least 0026, 0034]; 
	displaying a user actuatable machine selection actuator configured to receive a user actuation, by the user (i.e. The example fleet assigner 316 may map the assignment of the machine configurations to the work sites on a display of the user interface 306 for the user) [0036]; 
	detecting user actuation, by the user of the machine selection actuator to identify the set of the plurality of combine harvester, the set comprising more than one of the combine harvesters (i.e. the machine configurations 520, 530, 540 are analyzed to determine an optimal assignment of the machine configurations to the work sites 140, 142, 144) [0044]; and
controlling a communication system to send the machine setting adjustment request to the
combine harvester (i.e. user may request the fleet manager 110 to make fleet assignments via
the user interface 306 and/or adjust preferred settings of the fleet manager 110 via the user
interface 306) [0030].
	Anderson et al. does not disclose the method comprising:
		receiving indication of acceptance, of the machine setting adjustment request, from 			each respective operator of each of the combine harvesters in the identified set of 			combine harvesters.
	However, Peterson et al. discloses that machine control system 32 scans the recipe from the smart label 22 and adjusts the various machine controls. The machine controls include machine navigation controls and dispensing controls such as sprayer assembly controls (e.g., pump settings, valve settings, nozzle selection and settings, which influences spray patterns, droplet size, sprayer assembly height, etc.) or seeding assembly (e.g., pneumatic or otherwise) controls. In some embodiments, one or more of the machine controls may be adjusted based on user confirmation of the associated parameter settings, such as via a user interface (e.g., graphical user interface or GUI) that provokes a user confirmation of the setting(s) on a screen of a display device coupled to the machine control system 32. For instance, prior to adjusting a setting for nozzle selection, there may be a prompt on the GUI that alerts the operator of the forthcoming automatic adjustment, and requests the operator to confirm or approve the setting adjustment (Col. 8, lines 4-32).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of Peterson et al. in order to provide automatic adjustment to controls of the towing machine.
	Neither Anderson et al. nor Peterson et al. disclose the adjustment actuators and the adjustment request indicate a user adjustment to a current value of the corresponding machine setting; and adjusting the current value of the machine setting on each of the combine harvesters in the identified set of combine harvesters during the harvesting operation based on the machine setting adjustment request and the indication of acceptance from each respective operator of each of the combine harvesters in the identified set of combine harvesters.
	However, Nakagawa discloses that in the connection of the controller of the main body and the controller of the work machine via the communication line, the controllers of the one tractor are connected, and when the work is performed by a plurality of tractors, control is performed for each tractor. Then, when a set value is difference among the tractors, a uniform result cannot be obtained. In
the case of the plurality of the tractors perform the work simultaneously, the tractors are not in cooperation mutually, and for changing the setting, it is necessary to stop all the tractors and to perform confirmation among them so as to make the set value the same (paragraph 47).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of Nakagawa et al. , and incorporate the controlling, detecting, displaying and selecting steps as taught in Anderson et al. in order to control the machine to harvest crops and/or plant seed, or accomplish some other task in a work area according to configurations including multiple machines coupled together, to provide additional traction and/or power to complete a task, and to provide a positioning system with low accuracy in a portable remote control device so as to find positional relation between the first and second work vehicles with a flexible positioning system which is as cheap as possible.

	Regarding claim 13, Anderson et al. further discloses the method of claim 11 and further comprising:
controlling the communication system to obtain, after the machine setting adjustment request
is sent to the identified set of the plurality of combine harvesters, the machine settings data
corresponding to each of the plurality of different combine harvesters in the identified set, the machine settings data indicating the machine settings on the corresponding remote combine
harvester (i.e. user may also request the fleet manager 110 to make fleet assignments (i.e.,
assign machine configurations to work sites) via the user interface 306 and/or adjust preferred
settings of the fleet manager 110 via the user interface 306 [0030].

13. 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2014/0277905 A1) in view of Nakagawa et al. (US 10,095,241 B2) and Peterson et al. (US 8,948,975 B2) as applied to claims 11 and 13 above, and further in view of Blank et al. (US 2016/0078391 A1).

	Regarding claim 12, Anderson further discloses the method of claim 11 wherein displaying the user actuatable machine selection actuator comprises:
	receiving, from the remote computing system, machine identifiers (i.e. fleet identifier 308,
machine analyzer 310) indicative of the plurality of remote combine harvesters from which to
select [0028, 0031, 0042]; and
	controlling the display device to display a selectable display element corresponding to the
received machine identifier [0036].
	Neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose wherein displaying the user actuatable machine selection actuator comprises:
providing user authentication information to a computing system.
	However, Blank et al. discloses that the user interface displays on the device 141 can include user input mechanisms that allow the user to enter authentication information, start the machine, set certain operating para meters or settings for the machine, or otherwise control machine 102 [0042].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of Blank et al. in order to improve performance in the operation of mobile equipment.

14. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2014/0277905 A1) in view of Nakagawa et al. (US 10,095,241 B2) and Peterson et al. (US 8,948,975 B2) as applied to claims 11 and 13 above, and further in view of Pirotais (US 2013/0289832 A1).

	Regarding claim 14, neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose the method of claim 13 and further comprising:
	controlling the display device to generate a validation display indicating whether the current 	value of the corresponding set of machine setting, on each of the combine harvesters in the 	identified set, conforms to the user adjustment to the current value of the corresponding 	machine setting in the machine setting adjustment request.
	However, Pirotais discloses that display 72 displays condition setting information, wherein the user selects PTO speed button 87, then selects the ‘less than’ logic operator button 89, and then sets a trigger value 84 of 510 rpm using the increment buttons 85. To confirm completion of the condition definition the user presses the enter button 88 which causes display 72 to display the command definitions screen [0093; FIG. 5, 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of Pirotais in order to reduce the burden upon the driver of monitoring and controlling a multitude of operating parameters and components.

15. 	Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2014/0277905 A1) in view of Nakagawa et al. (US 10,095,241 B2) and Peterson et al. (US 8,948,975 B2) as applied to claims 11 and 13 as applied to claims 11 and 13 above, and further in view of BOLLIN et al. (US 2015/0046043 A1).

	Regarding claim 15, neither Anderson et al. nor Nakagawa et al. disclose the method of claim 11 wherein the controllable subsystems on each of the combine harvesters comprise a threshing subsystem that includes a threshing rotor that is rotatable at a variable rotor speed, that is set based on a rotor speed setting, and a set of concaves, wherein controlling the display device to display a settings control display comprises:
	controlling the display device to display a rotor speed control element comprising a rotor speed
	adjustment actuator, that is actuatable, by the user remote from the plurality of combine
	harvesters currently being operated, to adjust the rotor speed setting to an adjusted rotor 	speed setting in the adjustment request, and an adjusted rotor speed setting indicator indicating 	the adjusted rotor speed setting.

	However, BOLLIN et al. discloses a threshing system 118 includes a rotor 120 that rotates against a concave 122 [0031].
	BOLLIN et al. further discloses than operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067, 0093].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 16, neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose the method of claim 15 wherein a clearance between the threshing rotor and the set of concaves is set based on a concave clearance setting and wherein controlling the display device to display a settings control display comprises:
controlling the display device to display a concave clearance control element comprising a
concave clearance adjustment actuator, that is actuatable, by the user remote from the plurality
of combine harvesters currently being operated, to adjust the concave clearance setting to an adjusted concave clearance setting in the adjustment request, and an adjusted concave clearance setting indicator indicating the adjusted concave clearance setting.

	However, BOLLIN et al. discloses that threshing gap actuator 160 controls the relative position of the concave 122 with respect to the rotor 120. Typically, it is connected to the concave 122 and moves the concave 122 up and down with respect to the rotor 120 thereby changing the gap between the concave 122 and the rotor 120 [0052].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 17, neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose the method of claim 16 wherein the controllable subsystems on each of the combine harvesters include a cleaning subsystem that includes a cleaning fan that rotates at a variable fan speed based on a fan speed setting, a sieve that has a controllable sieve opening size controlled based on a sieve setting, and a chaffer that has a
controllable chaffer opening size controlled based on a chaffer setting and wherein controlling the display device to display a settings control display comprises:
controlling the display device to display a fan speed control element comprising a fan speed
adjustment actuator, that is actuatable, by the user remote from the plurality of combine
harvesters currently being operated, to adjust the fan speed setting to an adjusted fan speed setting in the adjustment request, and an adjusted fan speed setting indicator indicating the adjusted fan speed setting.
	However, BOLLIN et al. discloses that operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 18, neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose the method of claim 17 wherein controlling the display device to display a settings control display comprises:
	controlling the display device to display a sieve setting control element comprising a sieve
	setting adjustment actuator, that is actuatable, by the user remote from the plurality of
	combine harvesters currently being operated, to adjust the sieve setting to an adjusted sieve
	setting in the adjustment request, and an adjusted sieve setting indicator indicating the adjusted
	sieve setting.
	However, BOLLIN et al. discloses that operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 19, neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose the method of claim 18 wherein controlling the display to display a settings control display comprises:
controlling the display device to display a chaffer setting control element comprising a chaffer
setting adjustment actuator, that is actuatable, by the user remote from the plurality of
combine harvesters currently being operated, to adjust the chaffer setting to an adjusted chaffer setting in the adjustment request, and an adjusted chaffer setting indicator indicating the adjusted chaffer setting.
	However, BOLLIN et al. discloses that operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in
screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Anderson et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

16. 	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,853,384 B2) in view of Braunhardt et al. (US 2003/0161906 A1), Russell et al. (US 2015/0052786 A1) and Peterson et al. (US 8,948,975 B2). 

	Regarding claim 20, Johnson et al. in view of Braunhardt et al. (US 2003/0161906 A1), Russell et al. (US 2015/0052786 A1) disclose a mobile device comprising the components as described in the rejection of claim 1 above.
	Neither Anderson et al. nor Peterson et al. nor Nakagawa et al. disclose the mobile device comprising an adjustment validation logic configured to receive indication of acceptance of the adjustment request from the machine operator.
	However, Peterson et al. discloses that machine control system 32 scans the recipe from the smart label 22 and adjusts the various machine controls. The machine controls include machine navigation controls and dispensing controls such as sprayer assembly controls (e.g., pump settings, valve settings, nozzle selection and settings, which influences spray patterns, droplet size, sprayer assembly height, etc.) or seeding assembly (e.g., pneumatic or otherwise) controls. In some embodiments, one or more of the machine controls may be adjusted based on user confirmation of the associated parameter settings, such as via a user interface (e.g., graphical user interface or GUI) that provokes a user confirmation of the setting(s) on a screen of a display device coupled to the machine control system 32. For instance, prior to adjusting a setting for nozzle selection, there may be a prompt on the GUI that alerts the operator of the forthcoming automatic adjustment, and requests the operator to confirm or approve the setting adjustment (Col. 8, lines 4-32).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Johnson et al. to include the features of Peterson et al. in order to provide automatic adjustment to controls of the towing machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664